Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 1 of 11 PageID# 90
                                                                                                 RLED
                                                                                             IN OPEN COURT


                                                                                          NB2 52020
                                                                                       CLERK, U.S,DiSTR!CT COURT
                                                                                          ALEXANDRIA. VIRGINIA
                       IN THE UNITED STATES DISTRICT COURT FOR THE"
                                  EASTERN DISTRICT OF VIRGINIA

                                       ALEXANDRIA DIVISION

  UNITED STATES OF AMERICA


          V.                                              Case No. l:20-cr-00185-CMH

  TARIKJAAFAR,

         Defendant.



                                       STATEMENT OF FACTS


        The United States and the defendant, TARIK JAAFAR (hereinafter referred to as the'the

 defendant"), agree that had this matter proceeded to trial, the United States would have proven

 the following facts beyond a reasonable doubt with admissible and cre dible evidence:

        1.        The defendant and his wife, and coconspirator, MONIKA MAGDALENA

 JAWORSKA,resided in Ashbum, Virginia, within the Eastern District of Virginia.
                                                                                .


        2.        From on or about April 7,2020,to on or about June 20,2020,in the Eastern District

 of Virginia and elsewhere, the defendant did knowingly and willful|y conspire and agree with
 MONIKA MAGDALENA JAWORSKA to commit bank fraud, contrary to Title 18, United Sates

 Code, Section 1344, and to defraud the United States Small Busii^ess Administration, all in
 violation of Title 18, United Sates Code, Section 371.

        3.        The object ofthe conspiracy was for the defendant and JAWORSKA to unlawfully

 obtain money from:

               a. financial institutions by submitting materially false app ications for loans financed

                  by the federal Paycheck Protection Program, and
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 2 of 11 PageID# 91




             b. from the United States Small Business Administration by submitting materially

                false applications for loans financed by the federal Economic Injury Disaster Loan
                program.

                                 The Pa\>check Protection Pro&-am j
        4.      The Coronavirus Aid, Relief, and Economic Security ("CARES") Act is a federal
                                                                       !
 law enacted in or around March 2020 and designed to provide emergency financial assistance to

 the millions of Americans who are suffering the economic effects;caused by the C0VID-I9

 pandemic. One source of relief provided by the CARES Act was the authorization of up to $349
 billion in forgivable loans to small businesses forjob retention and certain other expenses,through
 a program referred to as the Paycheck Protection Program ("PPP"). In or around April 2020,
                                                                        i

 Congress authorized over $300 billion in additional PPP funding.
        5.      In order to obtain a PPP loan, a qualifying business must submit a PPP loan

 application, which is signed by an authorized representative of th^ business. The PPP loan
 application requires the business (through its authorized representative) to acknowledge the
 program rules and make certain affirmative certifications in order to be eligible to obtain the PPP
 loan. In the PPP loan application,the small business(through its authorized representative) must
 state,among other things, its:(a)average monthly payroll expenses;an^(b)number ofemployees.
                                                                            I

 This information is used to determine whether the applicant is eligible for a PPP loan and, if so,

 to calculate the amount ofmoney the small business is eligible to receive. In addition, businesses
 applying for a PPP loan must provide documentation showing their pavroll expenses.
        6.      A PPP loan application must be processed by a participating financial institution
 (the lender). If a PPP loan application is approved, the participating financial institution funds

 the PPP loan using its own monies, which are 100% guaranteed by the Small Business
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 3 of 11 PageID# 92




 Administration ("SBA"). Data from the application, including infoipation about the borrower,
 the total amount ofthe loan, and the listed number of employees, is|ransmitted by the lender to
 the SBA in the course ofprocessing the loan.                          j
                                                                       !


        7.      PPP loan proceeds must be used by the business for certain permissible expenses—

 payroll costs, interest on mortgages,rent,and utilities. The PPP allojvs the interest and principal
 on the PPP loan to be entirely forgiven ifthe business spends the loaii proceeds on these expense
 items within a designated period oftime(usually eight weeks ofreceiving the proceeds) and uses

 a certain percentage ofthe PPP loan proceeds on payroll expenses.

                           The Economic Initwv Disaster Loan Prosram


        8.      The Economic Injury Disaster Loan ("EIDL") program is a SBA program that

 provides low-interest financing to small businesses, renters, and hom(!Owners in regions affected
 by declared disasters.

        9.    > The CARES Act also authorizes the SBA to provide E DLs of up to $2 million to

 eligible small businesses experiencing substantial financial disruption due to the COVID-19

 pandemic. In addition, the CARES Act authorized the SBA to issue advances of up to $10,000 to
 small businesses within three days of applying for an EIDL. The amount of the advance is

 determined by the number ofemployees die applicant certifies having^ Ihe advances do not have

 to be repaid. An advance can be made before a loan is accepted or deplined.
        10.     In order to obtain an EIDL and advance, a qualifying business must submit an

 application to the SBA and provide information about its operations, such as the number of

 employees, gross revenues for tlie 12-month period preceding the disaster, and cost ofgoods sold

 in the 12-month period preceding the disaster. In the case of EIDLs for COVED-19 relief, the 12-
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 4 of 11 PageID# 93




 month period was that preceding January 31,2020. The applicant must also certify that all ofthe

 information in the application is true and correct to the best ofthe applicant's knowledge.

         11.     EEDL applications are submitted directly to the SBA and processed by die agency
                                                                         I
                                                                         I


 with support from a government contractor, Rapid Finance. The amount of the loan, if the

 application is approved, is determined based, in part, on the information provided by the

 application about employment,revenue, and cost of goods, as described above. Any funds issued

 under an EIDL or advance are issued directly by the SBA. EIDL funds can be used for payroll

 expenses,sick leave, production costs, and business obligations,such as debts, rent, and mortgage
                                                                     •   1
 payments. If the applicant also obtains a loan under the PPP,the EIDL funds cannot be used for

 the same piupose as the PPP funds.

                        The Defendant's and Monika Jaworska's Businesses

        12.      The defendant and JAWORSKA registered the following four business entities in

 Virginia: Blue Pekrl,LLC; Global Capital Financing,LLC; Washington Capital Group,LLC;and

 Visla Capital,LLC (collectively referred to as'the co-conspirators' foirr businesses").

              a. Blue Pearl, LLC, was formed on July 29, 2011, by JAAFAR. The entity's
                                                                             I




                 registration lapsed in June 2017. The business was reinstated on April 27,2020.
                                                                             I




              b. Global Capital Financing,LLC,wasformed on March 2|1,2010, by JAAFAR. On
                 more than one occasion, the entity's registration lapsed md was reinstated. It was

                 most recently reinstated on February 26,2020,and on April 26,2020,the registered

                 agent was changed from JAWORSKA to JAAFAR.

            c. Washington Capital Group,LLC, was formed on October 27, 2013, by JAAFAR.

                 Throughout the history of the registration of the entity, the registered
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 5 of 11 PageID# 94




                  agent oscillated between JAAFAR and JAWORSljCA. Most recently, the
                  registered agent was changed to JAAFAR on Septembjer 17,2018.
                                                                        !




              d. Visla Capital, LLC, was formed in Virginia on November 20, 2012, by
                                                                         L

                  JAWORSKA. On more than one occasion,the entity's registration lapsed and was

                  reinstated. It was most recently reinstated on April 27,2020.

                                      The PPP Loan ApDlications


        13.      In furtherance ofthe object ofthe conspiracy,from April 13,2020,to May 6,2020,

 the defendant and JAWORSKA submitted eighteen fraudulent PPP loim applications in the names

 of the co-conspirators' four businesses to twelve iSnancial institutions, as defined by Title 18,

 United States Code, Section 20, and located in the Eastern District of Virginia and elsewhere.

        14.      The PPP loan applications contained the following materially false representations:

              a. The loan applications stated the co-conspirators' four businesses employed

                 individuals when in fact the businesses had no employ(jes.

              b. The loan applications listed average monthly payroll (unounts when in fact there

                 was no payroll because there were no employees.
                                                                            I

              c. The loan applications falsely listed business addresses.'
              d. The defendant and JAWAORSKA falsely certified on the loan applications that the

                 businesses were in operation on February 15,2020, and had employees for whom

                 they paid salaries and payroll taxes or paid independent contractors, knowing that

                 in fact the businesses conducted virtually no commerce and paid no salaries and no

                 payroll taxes.

            e. The defendant and JAWORSKA falsely certified on the loan applications that the

                 funds would be used to retain workers and maintain jpayroll or make mortgage
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 6 of 11 PageID# 95




                    interest payments, lease payments, and utility payments, as specified under the
                                                                         I



                    Paycheck Protection Program rules, knowing that the funds were not going to be

                    used as required.                                     I
                 f. The loan applications included certification that the application and information

                    provided in all supporting documents were true and accurate. The defendant and
                    JAWORSKA submitted Forms 941,known as "Employer's Quarterly Federal Tax
                                                                             j
                    Return", and payroll records as supporting documents to the loan applications.

                    These documents were false in that the defendant and JAWORSKA claimed taxes

                    were filed with the IRS and salaries were paid to emp oyees knowing that in fact

                    no taxes were filed and there was no payroll.
                                                                              I
           15. In furtherance ofthe object ofthe conspiracy, JAWORjSKA submitted fourteen of
 the PPP loan applications in her name, which she signed, and the defendant submitted four ofthe
 PPP loan applications in his name, which he signed. TTie eighteeij PPP loans sought totaled
 $6,640,200. Of the loans sought, four PPP loans, from three lendem, were disbursed totaling

 $1,438,500. Despite some ofthe funds being fi-ozen,cash was withdrawn fi'om the loan proceeds
 and the defendant and JAWORSKA transferred some of the loan proceeds to other financial

 institutions. Eventually, all the PPP loan proceeds were able to be frozen by the financial
                                                                                  i
 institutions, with the exception of $30,000.00 withdrawn in casll by the defendant. The
 outstanding $30,000.00 was subsequently recovered by the Government upon the defendant's
 arrest.
                                                                                  1


                                        The EIDL Loan ApDlications

           16.      In furtherance ofthe object ofthe conspiracy,from April 7,2020,to April 15,2020,

 JAWORSKA submitted two EIDL loan applications, one in the name of Visla Capital, LLC,and
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 7 of 11 PageID# 96




 one in the name of Washington Capital Group,LLC,containing matejiaily false statements to the
 SBA. These loans sought funds that neither the defendant, JAWORSKA, nor the two business

 entities listed on the applications were entitled to receive. The false material statements included:

              a. The loan applications falsely listed business addresses.

              b. The loan applications listed the number ofindividuals employed by the businesses

                 when in fact there were no employees.

              c. The loan applications falsely listed gross revenue for the 12 months prior to the

                 COVID-19 pandemic when in fact the businesses produced no revenue during that

                 time.


        17.      In furtherance of the object of the conspiracy, in the Eastern District of Virginia

 and elsewhere,the following acts, among others, were committed:

                                                 PPP Loans


              a. On or about April 13,2020,JAWORSKA applied for a PPP loan,totaling $334,600,

                 jfrom Harvest Small Business Finance, LLC, ("Harvest") in the name of

                 Washington Capital Group,LLC,which contained materially felse statements.

              b. One or about April 14, 2020, JAWORSKA caused Ha^est to send via ACH the
                 PPP loan proceeds to a Capital One B^account ending in x3990 ("Capital One

                 Account 3990") held in the name of Washington Capital Group, LLC. The
                 defendant had sole signatory authority over the Capital One Account 3990.

           c. On or about May 15,2020, JAWORSKA opened an United Bank account ending

                 in x4777 ("United Bank Account 4777") held in the name of Visla Capital, LLC,

                 with a $100 deposit. She had sole signatory on the account.
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 8 of 11 PageID# 97




         d. On or about May 18, 2020, the defendant wired $88,322 from the Capital One

             Account 3990 to United Bank Account4777.              j
         e. On or about April 22,2020,JAWORSKA applied for a PPP loan,totaling $253,700,

            from IncredibleBank in the name ofVisla Capital,LLC,which contained materially

            felse statements. The funds were deposited in an IncredibleBank account ending

            in x6664("Incredible Account 6664").

         f. On or about May 6,2020,the defendant and JAWORSKA wired $82,781 from the

            Incredible Account 6664 to a Capital One account ending in x3987("Capital One

            Account 3987")held in the name of Visla Capital,LLC.

         g. On or about May 7,2020,the defendant and JAWORSKA wired $88,862 from the

            IncredibleBank Account 6664 to tiie Capital One Account 3987.

         h. On or about May 8,2020,the defendant and JAWORSKA wired $81,132 from the

            IncredibleBank Account 6664 to the Capital One Account 3987,

         i. On or about May 12,2020,the defendant withdrew $5,000 in cash from the Capital

            One Account 3987.                                     |
         j. On or about May 16, 2020, the defendant withdrew |$25,000 in cash from the
            Capital One Account 3987.

         k. On or about May 18,2020,the defendant transferred $93,814 from the Capital One
                                                                       ]

            Account 3987 to United Bank Account 3777.             |
         1. On or about April 23, 2020, the defendant applied for a PPP loan from Sonabank

            totaling $405,200,in the name ofGlobal Capital Financpg,LLC,which contained
            materially false statements. The funds were disbursed via cashier's check.
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 9 of 11 PageID# 98




             m. On or about May 8, 2020, the defendant deposited the cashier's check from

                 Sonabank into a M&T bank account ending in x3777(JM&T Account 3777")held
                in the name of Global Capital Financing, LLC. The defendant had sole signatory

                authority over the M&T Account 3777.
                                                                      1
                                                                      I


             n. On or about May 5,2020,JAWORSKA applied for a loan from Sonabank totaling

                $445,000, in the name of Blue Pearl, LLC, which Icontained materially false
                statements. The funds were disbursed via cashier's check,

             o. On or about May 5, 2020, the defendant opened a Cap ital One account ending in

              ■ x7189 ("Capital One Account 7189") in the name of Blue Pearl, LLC. The

                defendant opened Capital One Account 7189 with $250 and had sole signatory

                authority over Capital One Account 7189.

             p. On or about May 8,2020,the defendant deposited the cashier's check for $445,000

                from Sonabank into the Capital One Account 7189.

                                           EIDL Loans


             q. On or about April 7, 2020, the defendant and JAWORiSKA applied for an EIDL

                loan from the SBA in the name of Washington Capital Group, LLC, which

                contained materially false statements,

             r. The defendant and JAWORSKA directed that the $jl0,000 EIDL advance be
                deposited into the Capital One Account 3990. As a ijesult, on or about May 5,
                2020,the EIDL advance was deposited in the Capital One Account 3990.

                                               Conclusion


       18.      From in or about April 2020 to on or about June 20,2020,in the Eastern District of

 Virginia and elsewhere, the defendant, TARIK JAAFAR, and his wife and co-conspirator
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 10 of 11 PageID# 99




  MONIKA MAGDALENA JAWORSKA did knowingly and willfully conspire with each other to

  commit bank firaud, contrary to Title IS, United States Code, Section 1344; that is, the defendant

 knowingly and intentionally conspired with JAWORSKA to execute a scheme and artifice to

 defi*aud multiple financial institution which included. Harvest Small Business Finance, LLC,

 IncredibleBank, and Sonabank,financial institutions under the meaning of Title 18, United States

 Code,Section 20,and to obtain moneys,funds,credits, assets,securitie s,and other property, under

 the custody and control ofthose financial mstitutions by means of materially false and fraudulent

 pretenses,representations,and promises,and JAFAARdid knowinglyjand willfully conspire with
 JAWORSKA to defiaud the United States Small Business Administration and to impair, obstruct,

 and defeat the lawful administration the BIDL program and in the distribution of EIDL loans by

 deceitful or dishonest means, all in violation of Title 18, United States Code, Section 37L

         19.    This statement offacts includes those facts necessary to support the plea agreement

 between the defendant and the United States. It does not include eac h and every fact known to

 the defendant or to tlie United States, and it is not intended to be a fujl enumeration of all of the

 facts surrounding the defendant's case.                                  !

        20.     The actions of the defendant, as recounted above, were in all respects knowing,

 willful and deliberate, and were not committed by mistake, accident, or other Innocent reason.
                                                                          1

                                                                          i
                                                                          1
                                                 Respectfully submitted,|

                                                 G.Zachary Terwilliger
                                                 United States Attorney


  Date: August 14,2020                     By:
                                                 Kimberly Shartar
                                                 William Fitzpatrick
                                                 Assistant United States Attorneys




                                                  10
Case 1:20-cr-00185-CMH Document 36 Filed 08/25/20 Page 11 of 11 PageID# 100




         After consulting with my attomey and pursuant to the plea agreement entered into this day

  between the defendant, TARIK JAAFAR,and the United States,I he reby stipulate that the above

  Statement ofFacts is true and accurate, and that had the matter proceeded to trial, the United States

  would have proved the same beyond a reasonable doubt.



                                                TARIK JAAFAR



         I am defendant's attomey. I have carefully reviewed the above Statement of Facts with

  him. To my knowledge,his decision to stipulate to these facts is an informed and voluntary one.


                                               David Dischley, Esq.
                                               Attomey for TARIK JAAFAR




                                                  11
